CAMMACK, Chief Justice.
Ova Thomas instituted this action on April 12, 1950, against his wife, Maude Thomas, for a divorce on the ground of abandonment. He sought custody of their five year old son, alleging that Maude was not a fit and proper person to care for the child. Mrs. Thomas filed a counterclaim, asking that she be granted a divorce on the ground of cruel and inhuman treatment. 'She also sought custody of the child, an allowance for alimony and a fee for her attorney. The chancellor heard evidence on both sides and rendered a judgment on May 9th, wherein he granted Mrs. Thomas an absolute divorce, but awarded the custody of the child to Ova Thomas. No allowance was made for alimony, nor was a fee allowed for Mrs. Thomas’s attorney. Mrs. Thomas is appealing from the parts of the judgment adverse to her.
No bill of exceptions or transcript of evidence has been filed with the record. Under the circumstances we must presume that the evidence supports the judgment. Sapp v. Likens, 301 Ky. 445, 192 S.W.2d 394. The question of the child’s custody can be brought before the court at any time. KRS 403.070. The pleadings- support the judgment, and we must presume that the chancellor took in consideration KRS 403.-060 when he refused to make an-allowance for alimony and a fee for Mrsv Thomas’s attorney.
Judgment affirmed.